

	

		II

		109th CONGRESS

		1st Session

		S. 1016

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Martinez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To direct the Secretary of Energy to make incentive

		  payments to the owners or operators of qualified desalination facilities to

		  partially offset the cost of electrical energy required to operate the

		  facilities, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Desalination Water Supply Shortage

			 Prevention Act of 2005.

		2.DefinitionsIn this Act:

			(1)Qualified

			 desalination facilityThe term qualified desalination

			 facility means a facility that—

				(A)produces for sale

			 to domestic customers—

					(i)desalinated

			 seawater;

					(ii)brackish

			 groundwater; or

					(iii)surface water

			 the source water of which is greater than 1,000 parts per million total

			 dissolved solids;

					(B)is owned or

			 operated by—

					(i)a

			 State or any political subdivision, agency, authority, or instrumentality of a

			 State; or

					(ii)a

			 corporation responsible for providing municipal water service in accordance

			 with State law; and

					(C)is first used to

			 produce desalinated water during the 10-year period beginning on October 1 of

			 the first full fiscal year occurring after the date of the enactment of this

			 Act.

				(2)SecretaryThe

			 term Secretary means the Secretary of Energy.

			3.Desalinated water

			 production incentive payments

			(a)Incentive

			 PaymentsThe Secretary shall make incentive payments in an amount

			 determined under subsection (d) to the owners or operators of qualified

			 desalination facilities to partially offset the cost of electrical energy

			 required to operate the facilities.

			(b)RequirementsThe

			 Secretary may not make a payment to the owner or operator of a qualified

			 desalination facility under this section unless—

				(1)not later than

			 the end of fiscal year 2015, the Secretary enters into a written agreement with

			 the owner or operator to make the payment; and

				(2)the owner or

			 operator submits an application to the Secretary in such form, at such time,

			 and containing such information and assurances as the Secretary may

			 require.

				(c)Payment

			 periodThe Secretary may make payments to the owner or operator

			 of a qualified desalination facility under this section for a period not to

			 exceed 10 years—

				(1)beginning on the

			 date on which the facility is first used to produce desalinated water;

			 and

				(2)ending not later

			 than September 30, 2025.

				(d)Amount of

			 Payment

				(1)In

			 generalA payment made by the Secretary under this section to the

			 owner or operator of a qualified desalination facility shall be based on the

			 amount of desalinated water produced by the facility during the payment period

			 described in subsection (c).

				(2)Base

			 paymentFor any facility, the amount of a payment described in

			 paragraph (1) shall be 62 cents for every 14 kilowatt hours of electricity used

			 to produce desalinated water, as adjusted under paragraph (3).

				(3)AdjustmentsThe

			 amount of the payment described in paragraph (2) shall be adjusted for

			 inflation for fiscal year 2007 and each subsequent fiscal year—

					(A)using the

			 inflation adjustment factor defined in section 29(d)(2)(B) of the Internal

			 Revenue Code of 1986; but

					(B)substituting

			 calendar year 2005 for calendar year 1979.

					(e)LimitationIn

			 any fiscal year, not more than 60 percent of the funds made available by the

			 Secretary under this section shall be made available to the owners or operators

			 of qualified desalination facilities that obtain source water directly from the

			 sea, an estuary, or an in-bank extraction well that is of seawater

			 origin.

			(f)Budget act

			 complianceThe authority provided by this section may be

			 exercised only in such amounts or to such extent as provided in advance in an

			 appropriations Act.

			(g)Authorization of

			 AppropriationsThere is authorized to be appropriated to the

			 Secretary to carry out this section $200,000,000.

			

